UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------X
United States of America,

                                             19 Cr. 327 (DAB)
                                             ORDER
          v.


Jose Soriano,

                    Defendant.
---------------------------------------X
DEBORAH A. BATTS, United States District Judge.

     A plea hearing in this case is set for February 5, 2020 at

11:00 a.m. before the magistrate judge.

     Pursuant to Judge Preska’s Standing Order 14 Misc. 141 of May

7, 2014, the Probation Department will make its initial disclosure

of the Pre-Sentence Report available to the Parties by March 31,

2020 at 4 p.m. The Parties must provide the Probation Department

with any objections to the Pre-Sentence Report by April 14, 2020

at 4 p.m. The Final Pre-Sentence Report shall be sent to the

Parties and the Court by April 28, 2020 at 4 p.m.

     If either party is making a written submission, it must be

sent to the other side and the Court by May 12, 2020 at 4 p.m.

Responses must be submitted to the initiating party and the Court

by May 26, 2020 at 4 p.m.   The date for sentencing is set for June

16, 2020 at 11:00 a.m.
     If neither party wishes to make a written submission, then

both parties shall inform the Court in writing by May 12, 2020 at

4 p.m.

     Defense counsel is to schedule promptly with the Probation

Department a Pre-Sentence Interview to occur within 14 days of the

date of the plea hearing, and the Government shall submit the

prosecution case summary to the Probation Department within 14

days of the date of the plea hearing.

     In the interest of justice, time is excluded until February

5, 2020.

SO ORDERED.

DATED:     November 20, 2019
           New York, New York
